Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 1) A port locking actuator device for locking a state in which a charging connector is connected to a vehicle inlet that allows the charging connector to be removably connected thereto, the port locking actuator device being installed at the vehicle inlet, wherein: the charging connector and the vehicle inlet include a latch device that inhibits or allows pull-out of the charging connector connected to the vehicle inlet; the latch device includes a latch and a latch release operation section included in the charging connector and a latch engagement portion included in an outer peripheral surface of the vehicle inlet; the latch device inhibits pull-out of the charging connector by the latch being engaged with the latch engagement portion from an outer peripheral side of the vehicle inlet with the charging connector connected to the vehicle inlet, and allows pull-out of the charging connector by the latch release operation section being operated to retract the latch outwardly from that state and the engagement being thereby cancelled; the port locking actuator device includes a locking pin and a locking pin driving mechanism; 5Eu 1 41 0427269 doc -1 9-P60141the locking pin driving mechanism electrically makes the locking pin project in an insertion/removal direction of the charging connector to dispose the locking pin at a predetermined locked position adjacent to a back surface of the latch and thereby inhibits the latch from being retracted outwardly, and electrically retracts the locking pin in the insertion/removal direction of the charging connector from that state to dispose the locking pin at a predetermined unlocked position retracted from the back surface of the latch and thereby allows the latch to be retracted outwardly; the locking pin driving mechanism include a motor, a preceding gear to be driven by the motor, a round gear that meshes with the preceding gear, a feed screw coaxially fixed to the round gear, and a slider threadably connected to the feed screw: the locking pin is mounted in the slider; a center axis of the locking pin and a center axis of the feed screw are each disposed in parallel with a center axis of the vehicle inlet that is parallel to the insertion/removal direction of the charging connector; and a positional relationship between the feed screw and the locking pin relative to the vehicle inlet is set in such a manner that an interaxial distance between the center axis of the vehicle inlet and the center axis of the feed screw is larger than an interaxial distance between the center axis of the vehicle inlet and the center axis of the locking pin.
The closest prior art references of record CN 105958273 and CN 106961052 differ from the current application because neither prior art reference teaches a center axis of the locking pin and a center axis of the feed screw are each disposed in parallel with a center axis of the vehicle inlet that is parallel to the insertion/removal direction of the charging connector; and a positional relationship between the feed screw and the locking pin relative to the vehicle inlet is set in such a manner that an interaxial distance between the center axis of the vehicle inlet and the center axis of the feed screw is larger than an interaxial distance between the center axis of the vehicle inlet and the center axis of the locking pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/27/2022